Citation Nr: 1722440	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-21 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an initial compensable rating for the service-connected painful scars, midline chest and right upper thigh, associated with coronary artery bypass grafting prior to January 24, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1966 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Waco, Texas. 

The October 2011 rating decision granted service connection for chest scar status post bypass surgery, right thigh vein harvest site scar status post bypass surgery, and left thigh vein harvest site scar status post bypass surgery, all with an evaluation of 0 percent effective August 31, 2010 under DC 7805.  In February 2012, the Veteran filed a notice of disagreement (NOD) for the evaluation of chest scar post status bypass surgery.  In April 2012, the Veteran also filed an NOD for the evaluation of the right thigh vein harvest site status post bypass surgery.  In July 2013, the Veteran filed a substantive appeal, VA Form 9, for the evaluation of chest scar post bypass surgery, currently evaluated as 0 percent disabling.  In February 2015, the RO issued a rating decision that granted service connection for painful scars, midline chest and right upper thigh, associated with coronary artery bypass grafting, with an evaluation of 10 percent effective January 24, 2014 under DC 7804.  Accordingly, the Board notes that it has recharacterized the issue to reflect this evaluation.  

In the Veteran's July 2013 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in December 2016, the Veteran requested that his hearing request be withdrawn.  See December 2016 Correspondence.  


FINDING OF FACT

Throughout the appeal period, affording the Veteran the benefit of the doubt, the Veteran had scars on his chest and right upper thigh that were painful.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2014, the criteria for an initial evaluation of 10 percent, but not greater, for the Veteran's service-connected chest and right upper thigh scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.118, DC 7804 (2016).  

2.  From January 24, 2014, the criteria for an initial evaluation in excess of 10 percent have not been met for the Veteran's service-connected chest and right upper thigh scars.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.118, DC 7804 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, military personnel records, and VA treatment records have been obtained.  

Also, the Veteran was afforded VA examinations in August 2011, December 2012, and January 2014.  These examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria, Factual Background, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an initial compensable rating for the service-connected painful scars, midline chest and right upper thigh, associated with coronary artery bypass grafting prior to January 24, 2014, and in excess of 10 percent thereafter.

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable DCs, as discussed further herein.

DC 7800 contemplates burn scars of the head, factor or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2016), DC 7800.  As the Veteran's scars are located on his lower extremities and chest, a rating is not warranted under DC 7800.  

Under DC 7801, scars, not of the head, face or neck, that are deep and nonlinear warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1).  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Id. Note (2).  

DC 7802 provides that scars, not of the head, face, or neck, that are superficial and nonlinear warrant the following evaluations: area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. Note (2).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, DC 7804 (2013).

Turning to the evidence of record, an August 2011 VA examination showed a chest scar that resulted from the Veteran's coronary artery bypass graft.  The Veteran had scar residual of the coronary artery bypass graft on the chest of 22 centimeters by 1 millimeter vertical incisional midline scar, on the left medial thigh 12 centimeters by 5 millimeter scar, on the right medial thigh to proximal shin of 41 centimeters by 5 millimeter scar.  The scars were not painful on examination.  There was no skin breakdown.  The scars were superficial without underlying soft tissue damage.  There was no limitation or other limitation of function.  There was no redness, inflammation, edema or keloid formation, not adherent to underlying tissue.  There was no underlying soft tissue loss.

In April 2012, the Veteran submitted a letter dated April 2012 by his private physician, Dr. R.M., who had been treating him since 1988.  The physician stated that the Veteran had recurrent infections of the right leg from bug bites, which always took 18 to 24 months to resolve and was the same leg from which he had his veins harvested during his coronary bypass surgery in 1977.  The physician stated that the Veteran had chest soreness and tenderness.  The Veteran had chronic incision soreness from bypass surgery wound.  The physician recommended that the Veteran avoid lifting anything over 10 pounds and avoid long driving.  

In December 2012, the Veteran was afforded a VA examination specifically for his chest scar.  The examiner reported that the Veteran's scar on his chest was the result of a coronary artery bypass surgery in 1997.  The scar was painful.  The scar on the chest was not unstable, with frequent loss of covering of skin over the scar.  Also, the scar was not both painful and unstable.  This scar was not due to burn marks.  The examiner reported that the right and left lower extremities were not affected.  The scar on the anterior trunk was a deep non-linear scar noted to be 18.0 centimeters by 0.1 centimeters deep.  The Veteran's scar did not impact his ability to work.  This examination did not mention the Veteran's scar on his right thigh or right lower extremity.  

In January 2014, the Veteran was afforded another VA examination for his scars.  It was noted that the Veteran had scars of the trunk and extremities.  The Veteran had coronary artery bypass surgery in 1997, and they cut an incision in the left upper leg to evaluate vein, but did not harvest it.  Instead, they went with the right leg vein.  The Veteran stated that he had sharp nerve like pain in chest when doing activities.  He complained of ongoing episodes of pain in the sternum area with certain movements and use of arms.  There was initial sharp pain and some residual soreness for 1-2 weeks afterward.  On examination, the examiner noted that the Veteran had two painful scars: left upper medial quad scar and chest wall scar.  These scars were not unstable, with frequent loss of covering of skin over the scar.  Also, none of these scars were both painful and unstable and they were not due to burns.  The examiner noted that there was a linear scar on the right lower extremity (vein harvest-right leg).  This scar was 36.0 centimeters in length.  There was also a linear scar on the left lower extremity (vein harvest attempt).  This scar was 14.0 centimeters in length.  There also scars on the anterior trunk: midline chest; horizontal middle epigastric center; horizontal middle epigastric left; horizontal middle epigastric right.  The chest midline scar was 23 centimeters and the other horizontal middle epigastric scars were only 1 centimeter in length.  The Veteran's scars did not impact his ability to work.  

Here, the Veteran was rated at 0 percent prior to January 24, 2014 for his service connected chest scar and his right lower extremity (right upper thigh) scar under DC 7805.  From January 24, 2014, the Veteran was rated at 10 percent from January 24, 2014 for his service-connected midline chest and right upper thigh scars under DC 7804.  These periods are on appeal.  DC 7801 is not applicable because, as noted in the above VA examination reports, there is no evidence that the Veteran's scar covers an area of at least 6 square inches.  DC 7802 is not applicable because the Veteran's scars do not cover an area of 144 square inches or greater.  DC 7804 is applicable because the Veteran has reported painful scars.  DC 7805 is applicable for consideration of effects not considered in a rating provided under DC 7804.   

Following careful consideration of the record, the Board finds that for the entire period on appeal, the Veteran is entitled to a rating of 10 percent rating, but no higher.  

Prior to January 24, 2014, the Veteran is entitled to a rating of 10 percent.  VA examinations in December 2012 and August 2011 showed that the Veteran's scars, to include his chest and right thigh scars, were not painful on examination.  The VA examiners noted that there was no limitation of function due to his scars.  Also, both scars were not both painful and unstable.  However, an April 2012 letter by the Veteran's private physician reported that the Veteran had chest soreness and tenderness that was chronic.  The physician also reported that the Veteran's right leg did not quickly resolve from infections possibly because it was the leg that was harvested from when the Veteran had coronary bypass surgery.  Here, a higher rating would result due to the Veteran's scar pain.  Therefore, a rating of 10 percent is warranted.  

A rating in excess of 10 percent prior to January 24, 2014 and from January 24, 2014 is not warranted.  On a January 2014 VA examination, the Veteran reported that he had two painful scars.  These scars were on his chest and left upper medial quad.  The Veteran's complaints of ongoing pain in his chest were also noted.  Since the Veteran only had two scars that were painful, a rating of 10 percent, but no higher is warranted under DC 7804.  38 C.F.R. § 4.118 (2016).  During the entire period on appeal there is no other indication that the Veteran had more than two scars that were painful.  Furthermore, the Board finds that the only disabling effect of the Veteran's scars, their painful and/or unstable nature, have already been contemplated by DC 7804, thus a rating under DC 7805 is not warranted.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A 10 percent initial rating is granted for painful scars, midline chest and right upper thigh, associated with coronary artery bypass grafting prior to January 24, 2014, subject to the laws and regulations governing payment of monetary awards.

An initial rating in excess of 10 percent for painful scars, midline chest and right upper thigh, associated with coronary artery bypass grafting from January 24, 2014, is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


